United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.D., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
SYSTEMS COMMAND, FLEET READINESS
CENTER SOUTHEAST, Jacksonville, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1144
Issued: November 14, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 11, 2013 appellant filed a timely appeal of a March 12, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP) regarding a schedule award. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether appellant sustained a ratable hearing loss warranting a
schedule award; and (2) whether OWCP properly denied hearing aids.
On appeal, appellant contends that he has hearing loss and continuous tinnitus. He also
stated that hearing aids would help with his tinnitus.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 6, 2012 appellant, then a 56-year-old supervising planner and general
estimator, filed an occupational disease claim alleging hearing loss and tinnitus. He noted
exposure to pneumatic tools and aircraft engines for 33 years of flight operations during 13
deployments aboard aircraft carriers and bomb explosions while deployed to Iraq and
Afghanistan. Appellant submitted the results of multiple audiometric evaluations obtained by
the employing establishment between April 19, 1996 and February 3, 2012 as a well as a hearing
history/summary chart.
In a November 8, 2012 letter, OWCP requested that appellant submit further evidence in
support of his claim.
On November 8, 2012 appellant stated that he first noticed his hearing loss on
December 1, 2008. He first related it to his work exposure on April 1, 2012, when he noticed an
increased ringing in his ears after numerous explosions of bombs.
By letter dated January 24, 2013, the employing establishment controverted appellant’s
claim.
On February 7, 2013 OWCP referred appellant to Dr. R. Michael Loper, a Boardcertified otolaryngologist, for a second opinion. In a March 5, 2013 report, Dr. Loper found that
appellant had a sensorineural hearing loss due to noise exposure in his employment. He noted
that the configuration of the hearing loss was consistent with noise exposure and that the extent
of hearing loss was in excess of presbycusis. Dr. Loper recommended bilateral hearing aids if
appellant wished, but noted that he was not bothered excessively by his hearing loss or tinnitus.
He provided an audiological evaluation of appellant’s hearing loss measured for both air and
bone readings in the right and left ears. Dr. Loper noted that there was no significant air-bone
gap present.
On March 7, 2013 OWCP referred appellant’s case to its medical adviser for review. On
March 12, 2003 the medical adviser utilized Dr. Loper’s audiogram results to determine that
appellant had no ratable hearing loss.
By decision dated March 12, 2013, OWCP accepted appellant’s claim for bilateral
sensorineural hearing loss. It denied his claim for a schedule award on the grounds that his
hearing loss was not severe enough to be ratable for schedule award purposes. OWCP further
found that medical evidence did not establish that appellant required a hearing aid.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA2 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The
2

Id. at §§ 8101 and 8193.

2

method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides (6th ed. 2009), has been adopted by OWCP for evaluating schedule loss and the
Board has concurred in such adoption.3
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged. Then, the fence of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.4 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five and then added to the greater loss and the total is divided by six
to arrive at the amount of the binaural hearing loss. The Board has concurred in OWCP’s
adoption of this standard for evaluating hearing loss.5 The Board has also noted OWCP’s policy
to round the calculated percentage of impairment to the nearest whole number.6
ANALYSIS -- ISSUE 1
Appellant’s claim was accepted for bilateral sensorineural hearing loss. OWCP denied
his claim for a schedule award finding that the extent of his loss was not severe enough to be
ratable.
OWCP referred appellant to Dr. Loper for an otologic examination and audiologic
evaluation. Dr. Loper concluded that appellant had sustained a sensorineural hearing loss
resulting from factors of federal employment.
In a March 12, 2013 report, OWCP’s medical adviser reviewed the March 5, 2013
audiogram obtained by Dr. Loper. Appellant’s audiogram revealed the following decibels losses
at 500, 1,000, 2,000 and 3,000 Hertz: 5, 15, 15 and 55 decibels for the right ear and 10, 10, 10
and 60 decibels for the left ear. Both ears totaled 90 decibels. When divided by four, this
average 22.5 decibels. Because these averages are below the 25 decibel fence, appellant’s
hearing loss does not import his ability to hear every day sounds under everyday listening
conditions. This does not mean that appellant does not have a hearing loss. It means that the
extent of the loss is not sufficient to constitute a ratable impairment according to the A.M.A.,
Guides. The A.M.A., Guides set a threshold for impairment and appellant’s occupational
hearing loss did not cross that threshold.

3

R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000); see also 20 C.F.R. § 10.404.

4

See A.M.A., Guides 250.

5

E.S., 59 ECAB 249 (2007); Reynaldo R. Lichetenberger, 52 ECAB 462 (2001).

6

J.H., Docket No. 08-2432 (issued June 15, 2009); Robert E. Cullison, 55 ECAB 570 (2004). See Federal
(FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(b)(2)(b) (September 2010).

3

The Board finds that OWCP properly denied a schedule award for tinnitus.7 FECA does
not list tinnitus in the schedule of eligible members, organs or functions of the body. Therefore,
no claimant may directly receive a schedule award for tinnitus. Hearing loss is a covered
function of the body. If tinnitus contributes to a ratable loss of hearing, a claimant’s schedule
award may reflect that contribution. The A.M.A., Guides provide that if tinnitus interferes with
activities of daily living, up to five percent may be added to a measureable binaural hearing
impairment.8 The Board has held that there is no basis for paying a schedule award for tinnitus
unless the evidence establishes that the condition caused or contributed to a ratable hearing loss.9
As there is no ratable hearing loss, there can be no schedule award for tinnitus. Accordingly, the
Board will affirm the March 12, 2013 decision finding that appellant was not entitled to a
schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
Section 8103 of FECA provides that the United States shall furnish to an employee who
is injured while in the performance of duty the services, appliances and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree of the period of disability or aid in lessening the amount of monthly compensation.10
OWCP must therefore exercise discretion in determining whether the particular service,
appliance or supply is likely to affect the purposes specified in FECA.11 Following medical
evaluation of a claim, if the hearing loss is determined to be nonratable for schedule award
purposes, other benefits such as hearing aids may still be payable if any employment-related
hearing loss exists.12
ANALYSIS -- ISSUE 2
The Board finds that OWCP did not abuse its discretion by denying authorization of
hearing aids. Dr. Loper recommended bilateral hearing aids if appellant wished, but did not state
that appellant required hearing aids.13 There is no medical evidence from a physician stating that
appellant should be provided with hearing aids or any other medical devices for treatment for his

7

R.R., Docket No. 12-1840 (issued February 14, 2013).

8

See A.M.A., Guides 249.

9

See Richard Larry Enders, 48 ECAB 184 (1996); see also supra note 7.

10

5 U.S.C. § 8103. Thomas W. Stevens, 50 ECAB 288 (1999).

11

Id.

12

See K.S., Docket No. 13-154 (issued April 17, 2013).

13

See R.C., Docket No. 13-498 (issued April 16, 2013).

4

employment-related hearing loss. The Board finds that, OWCP did not abuse its discretion under
section 8103(a) by denying authorization for hearing aids.
CONCLUSION
The Board finds that appellant has not established that he has a ratable hearing loss
entitling him to a schedule award. The Board further finds that OWCP properly denied appellant
hearing aids.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 12, 2013 is affirmed.
Issued: November 14, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

